Citation Nr: 0943440	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and a depressive disorder, not otherwise specified.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  .

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and a depressive disorder, not 
otherwise specified, is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not 
manifest until many years after service and is not shown to 
be related to his active duty service.

2.  The Veteran's current tinnitus did not manifest until 
many years after service and is not shown to be related to 
his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Shortly after the Veteran submitted the claims herein, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in April 2004 and March 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  With respect to the Dingess requirements, the 
Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal.  Dingess/Hartman, 19 Vet. App. at 
486.  However, the Board finds there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have not been 
met, but did not prejudice the Veteran.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was provided VA examinations to determine the 
presence, severity, and etiology of his current bilateral 
hearing loss and tinnitus.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty service from 
July 1943 to December 1945.  His service personnel records 
indicate that his military occupational specialty was 
Steward's Mate and that he served aboard the USS S-46, a 
submarine, from February to April 1944.  In January 2006, the 
Veteran submitted the service connection claims at issue 
herein, asserting that his current bilateral hearing loss and 
tinnitus were due to the acoustic trauma he was exposed to 
during his active service.  These claims were denied in May 
2006.  In February 2007, the Veteran perfected an appeal of 
these claims and they have been certified to the Board for 
appellate review.

A review of the Veteran's service records demonstrated that 
his hearing was deemed "normal" on several occasions based 
on the results of whispered or spoken voice testing.  The 
Veteran's service records do not include an evaluation of his 
hearing acuity based on puretone thresholds at various 
frequencies.  The Veteran's service records do not 
demonstrate that he complained of or was treated for either 
bilateral hearing loss or tinnitus during his active duty 
service or upon his discharge.  As such, the Board finds the 
evidence of record does not support a finding that the 
Veteran experienced chronic inservice bilateral hearing loss 
or tinnitus.  

In March 2006, the Veteran complained of periodic pain in his 
left ear; difficulty hearing in noisy environments and in 
group situations; a gradual worsening of his hearing; and 
periodic left ear, non-pulsatile tinnitus.  The complete 
results from an audiological evaluation of the Veteran's 
hearing acuity were not included in the treatment report.  
The examiner provided a diagnosis of bilateral sensorineural 
hearing loss and found mild to moderate hearing loss above 
2000 Hertz, with "excellent" speech discrimination scores 
for the Veteran's right ear and moderate to severe hearing 
loss with "good" speech discrimination scores in the 
Veteran's left ear.  The examiner did not address the 
etiology of the Veteran's bilateral hearing loss.

In June 2006, during an Ear, Nose, and Throat consultation, 
the Veteran wore a hearing aid in his left ear only and 
reported that he was exposed to gun fire during his active 
duty service.

In a statement dated in June 2006, the Veteran's brother 
indicated that he noticed a difference in the Veteran's 
hearing after the Veteran's discharge from active duty 
service.

During the November 2006 RO hearing, the Veteran testified 
that he was en route to Pearl Harbor aboard the USS Yorktown 
and was exposed to the noise of 12-inch guns being fired.  
The Veteran also testified that he was aboard the USS White 
Plains, but did not elaborate on what noises he was exposed 
to while aboard.  While aboard the USS S-46, the Veteran 
asserted that he was exposed to noise from the engine and 
torpedo rooms.  The Veteran further testified that he did not 
remember seeking medical treatment at the times he was 
exposed to these various noises.

During a May 2008 informal conference, the Veteran indicated 
that he was exposed to acoustic trauma from the concussive 
force of depth charges, as well as noise from the engine 
room, while serving aboard the USS S-46.

In June 2008, the Veteran underwent a VA examination to 
ascertain the presence of bilateral hearing loss and/or 
tinnitus and, if either present, the severity and etiology 
thereof.  The examiner reviewed the Veteran's service 
treatment and personnel records, noting that, upon his 
discharge, whispered and spoken voiced testing produced 
scores of 15 on a 15-point scale, bilaterally.  Further, the 
examiner noted that the Veteran's service treatment records 
did not include mention of impaired hearing or tinnitus.  The 
Veteran reiterated the inservice circumstances he claimed 
gave rise to his current bilateral hearing loss and tinnitus.  
The Veteran also stated to the examiner that after his 
discharge from active duty service, he worked as a truck 
driver for 38 years.  The Veteran denied exposure to 
hazardous recreational noise and a family history of hearing 
loss, and further reported that he first became aware of 
impaired hearing in either 1947 or 1948.  With respect to his 
tinnitus, the Veteran stated that he experienced ringing in 
his left ear only, which occurred 1 time every 2 weeks, with 
each episode lasting for "days"; the Veteran did not 
provide a date of onset.

Audiological testing was accomplished during this 
examination, revealing puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
40
LEFT
20
25
40
45
50

The average right ear puretone threshold was 33 decibels, and 
his average left ear puretone threshold was 41 decibels.  
Speech recognition scores were 88 percent, bilaterally.  The 
diagnoses were mild sensorineural hearing loss in the 
Veteran's right ear, moderate sensorineural hearing loss in 
his left ear, and left ear tinnitus.  The examiner opined:

It is less likely as not that [the 
ringing in the Veteran's ear] is the 
result of exposure to noise in military 
service.  The air conduction threshold 
patterns found . . . are not 
characteristic of a noise induced hearing 
loss.  This [V]eteran [was] unable to 
remember the date of onset.  Research has 
indicated that truck drivers often obtain 
a shift of hearing in the left ear due to 
the window being down and the wind 
blowing into the ear.

 . . . . 

It is less likely as not that this 
[V]eteran incurred a hearing loss from 
exposure to noise in military service.  
The air conduction thresholds shown . . . 
for both ears can be attributed to 
presbycusis for an 83-year old male.  The 
small increase in hearing loss shown in 
the left ear can be attributed to his 
[sic] being a truck for 38 years.

Service treatment records do not demonstrate complaints of or 
treatment for either bilateral hearing loss or tinnitus.  
Post-service records failed to document complaints of, 
treatment for, or diagnoses of bilateral hearing loss or 
tinnitus for decades after the Veteran was discharged from 
active duty service.  This period without complaints, 
treatment, or diagnoses is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his service treatment records must also be considered.  
Id., see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002). 

During the pendency of this appeal, the Veteran stated that 
he has experienced bilateral hearing loss and tinnitus as 
early as 1947.  "Symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage v. 
Gober, 10 Vet. App. 488, 494-8 (1997), citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. 
§ 3.303.  Lay evidence of symptomatology is pertinent to a 
claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Moreover, the Veteran's brother stated that he noticed a 
difference in the Veteran's hearing.  Accordingly, the Board 
must consider the lay evidence submitted by the Veteran 
regarding his symptoms since his discharge from active duty 
service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, CAVC has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that 
certain disabilities are not conditions capable of lay 
diagnosis).  

The Veteran's brother stated that he noticed a difference in 
the Veteran's hearing.  A layperson can certainly provide an 
eye-witness account of a veteran's visible symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge, such as a diagnosis as to 
the cause of the veteran's symptoms.  Id.  Thus, this lay 
statement does not constitute competent medical evidence to 
establish the presence of a specific medical disability or 
constitute competent medical evidence that a present 
disability is related to events occurring during the 
Veteran's active duty service.  Further, the Veteran's 
brother did not offer any basis for his knowledge of the 
Veteran's hearing loss or tinnitus nor did he offer any 
affirmative evidence as to the timing of incurrence of the 
Veteran's hearing loss or tinnitus, other than to say he 
noticed a change in the Veteran's hearing when he returned 
home from active duty service.  Thus, his statement lacked 
the specificity necessary to be probative in this matter.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)(finding 
that evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service is insufficient to 
establish service connection).

As mentioned above, a review of the Veteran service treatment 
records does not reveal complaints of or treatment for either 
bilateral hearing loss or tinnitus.  During the pendency of 
this appeal, however, the Veteran claimed that various 
inservice sources of acoustic trauma caused his current 
bilateral hearing loss and tinnitus, including blasts from 
the USS Yorktown's 12-inch guns, noise from the USS S-46's 
engine and torpedo rooms, and the concussive force from depth 
charges.  Although the Veteran was not afforded puretone 
threshold testing upon his discharge in December 1945, he did 
not indicate that he was then experiencing symptoms of 
diminished hearing acuity or tinnitus.  The first post-
service evidence of record wherein the Veteran's hearing 
acuity was tested was dated in March 2006, more than 60 years 
after his discharge.  As a result of this testing, the 
Veteran was provided diagnoses of bilateral sensorineural 
hearing loss and tinnitus, but no etiological opinion.  The 
only etiological opinion of record is negative to the 
Veteran's claims.  Specifically, after a review of the 
service and post-service treatment records, a clinical 
examination, and consideration of the Veteran's statements, 
the June 2008 VA examiner found that the results of the 
audiological testing were not characteristic of noise-induced 
hearing loss, and opined that the Veteran's hearing loss was 
presbycusis and his tinnitus was due to his post-service 
career as a truck driver.  As such, the evidence of record is 
not supportive of a finding that the Veteran experienced 
bilateral hearing loss or tinnitus during his active service 
or for many years thereafter.  Consequently, the Board finds 
that the lay statements concerning continuity of 
symptomatology are outweighed by the objective evidence of 
record and the negative etiological opinion.  

To the extent that the Veteran asserts that his current 
bilateral hearing loss and tinnitus are related to his active 
duty service, the Board finds that as a layman his statements 
are not competent medical evidence on the etiology of either 
disorder.  Espiritu, 2 Vet. App. at 494.  The evidence of 
record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Id.; Jandreau, 492 F.3d at 1377.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinion of record concerning the etiology of 
the Veteran's current bilateral hearing loss and tinnitus is 
negative to the Veteran's claims.  

Thus, in the absence of medical evidence that these disorders 
are related to the Veteran's active duty service or were 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claims.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In January 2006, the Veteran submitted a claim of entitlement 
to service connection for PTSD, which was denied in May 2006.  
The Veteran perfected an appeal of this issue in February 
2007.  

In June 2008, the Veteran underwent a VA examination to 
ascertain the presence of PTSD and, if present, the severity 
and etiology thereof.  The examiner found that the Veteran 
failed to meet all of the requisite criteria for a PTSD 
diagnosis.  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994).  
Ultimately, the examiner provided a diagnosis of a depressive 
disorder, not otherwise specified, but did not provide an 
etiological opinion with respect to this diagnosis.

In the September 2008 supplement statement of the case, the 
Veteran's claim was captioned and evaluated as entitlement to 
service connection for PTSD.  The denial of the claim was 
confirmed and continued based on the lack of a then current 
PTSD diagnosis.  The September 2008 supplemental statement of 
the case did not address service connection for a depressive 
disorder, not otherwise specified.

Later in September 2008, the Veteran submitted a claim of 
entitlement to service connection for a depressive disorder, 
not otherwise specified.  This claim was denied in a December 
2008 rating decision based on the finding that the evidence 
of record did not demonstrate that depression was incurred 
in, aggravated by, or caused by the Veteran's active duty 
service.

The Veteran subsequently submitted a VA treatment report 
dated in January 2009, wherein a diagnosis of "PTSD, 
chronic" was provided.  In the June 2009 supplemental 
statement of the case, the RO accepted this as a competent 
diagnosis, but confirmed and continued the denial of the 
Veteran's PTSD claim based on the lack of an etiological 
opinion linking the diagnosis to a verified inservice 
stressor.

In September 2009, the Veteran testified at a Board hearing 
with respect to the issue of "entitlement to service 
connection for a psychiatric disorder to include [PTSD]."

During the pendency of this appeal, CAVC issued its decision 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which 
clarified how the Board should analyze claims, specifically 
to include those for PTSD.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed. . . ."  
Id.  In essence, CAVC found that a Veteran does not file a 
claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
difficulties posed by the Veteran's mental condition.


Based on a review of the evidence of record, the Board finds 
that the Veteran's January 2006 claim of entitlement to 
service connection for PTSD reasonably encompassed a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder, not otherwise 
specified.  Id.  Thus, the Veteran's January 2006 claim is 
more appropriately captioned as seen on the title page of 
this decision and will be addressed as such herein.  

In making this determination, the Board acknowledges the 
Veteran's September 2008 claim of entitlement to service for 
a depressive disorder, not otherwise specified, and the RO's 
subsequent development and adjudication thereof.  However, 
because the Board has found that the Veteran's January 2006 
claim of entitlement to service connection for PTSD 
encompassed a claim for an acquired psychiatric disorder, to 
include a depressive disorder, not otherwise specified, his 
February 2007 substantive appeal conferred appellate 
jurisdiction of that claim to the Board.  See 38 C.F.R. 
§ 20.202 (2009).  Thus, the Board has jurisdiction to review 
the Veteran's January 2006 application as both a claim of 
entitlement to service connection for PTSD and acquired 
psychiatric disorder.

With respect to the PTSD aspect of the Veteran's January 2006 
claim, because all of the requirements for a PTSD diagnosis 
were not found during the June 2008 examination, the examiner 
did not provide an etiological opinion for PTSD.  The sole 
basis for the denial in the September 2008 supplemental 
statement of the case was the lack of a then current PTSD 
diagnosis.  The Veteran then submitted and the RO accepted 
evidence demonstrating a current diagnosis of chronic PTSD.  
Subsequent to the submission of this evidence, the RO 
confirmed and continued the denial of the Veteran's claim 
based on the lack of a competent etiological opinion linking 
the Veteran's current chronic PTSD to a verified inservice 
stressor.  

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the appellant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  In the 
instant case, the Veteran has submitted evidence of a current 
diagnosis of PTSD, evidence that the Veteran was stabbed 
during his active duty service, and the Board finds that 
there is an indication that the Veteran's current PTSD is 
associated with that stabbing.  Id.  However, there is no 
competent etiological opinion of record addressing whether 
the Veteran's current chronic PTSD is etiologically 
associated with the inservice stabbing.  As such, the Board 
finds that a remand is warranted in order for the Veteran to 
undergo a VA examination to determine the relationship, if 
any, between his current PTSD and the verified inservice 
stabbing.

With respect to the acquired psychiatric disorder aspect of 
the Veteran's January 2006 claim, the RO scheduled the 
Veteran for a VA examination in June 2008.  As a result of 
this examination, the diagnosis was a depressive disorder, 
not otherwise specified, but the examiner did not provide an 
etiological opinion.  Although the RO's request for an 
examination did not instruct the examiner to provide such an 
opinion, given that the Board has found that the Veteran's 
January 2006 service connection claim encompassed a claim for 
an acquired psychiatric disorder, the June 2008 examination 
is rendered inadequate for rating purposes.  "Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
such, the Board finds that a remand is warranted for an 
examination wherein the examiner ascertains whether the 
Veteran's current depressive disorder, not otherwise 
specified, was incurred in or due to his active duty service.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a psychiatric 
disorder during the course of this 
appeal.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a 
comprehensive examination conducted by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  After a review of 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any diagnosed psychiatric 
disorder, to include PTSD and a 
depressive disorder, is related to the 
Veteran's military service.  The RO must 
specify for the examiner the verified 
stressor of the inservice stabbing and 
the examiner must be instructed that 
only that event may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
whether the stressor of the inservice 
stabbing was sufficient to produce PTSD 
and whether there is a link between the 
current symptomatology and this stressor.  
A complete rationale for any opinion 
expressed, to include citation to 
specific medical documents in the claims 
file and supporting clinical findings, 
must be included in the examination 
report.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative, if any.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

5.  THE BOARD NOTES THAT THE VETERAN'S 
APPEAL HAS BEEN ADVANCED ON THE BOARD'S 
DOCKET.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board or 
by the CAVC for additional development or 
other appropriate action must be handled 
in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


